No. 99-20359
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                             No. 99-20359
                           Summary Calendar


JED BAXTER HIGH,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT, Director, Texas Department
of Criminal Justice; JOHN DOE; JANE DOE;
BOARD MEMBERS TDCJ-ID; VICTOR RODRIQUEZ;
BOARD OF PARDONS AND PAROLES; WACKENHUT INC.;
PRESIDENT OF WACKENHUT, INC.

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-4081
                       --------------------
                          March 15, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jed Baxter High, Texas prisoner # 320528, appeals from the

summary-judgment dismissal of his 42 U.S.C. § 1983 action against

Wayne Scott, the members of Texas’s Board of Pardons and Paroles,

the members of Texas’s Board of Criminal Justice and Wackenhut,

Inc., and its president.    High’s action was predicated upon

alleged violations of the Americans with Disabilities Act (ADA),

the Rehabilitation Act (RA), and the Equal Protection and Due

Process Clauses of the Fourteenth Amendment.    Specifically, he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20359
                                 -2-

alleged that his rights under these provisions are violated when

the Board of Criminal Justice adopted a policy which excludes

disabled parole violators from consideration for placement in

Intermediate Sanction Facilities (ISFs).    High argues that the

district court erred in several respects, including that it

erroneously dismissed his claims against defendant Scott, that it

incorrectly determined that he had failed to demonstrate a

violation of the ADA or the RA, and that it failed to adjudicate

his claims against all the defendants.

     We review a grant of summary judgment de novo, applying the

same standards as did the district court.     Amburgey v. Corhart

Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991).

     This action is, at bottom, a challenge to the validity of

High’s confinement resulting from the parole board’s decision to

revoke his mandatory supervision.   Inasmuch as High does not

allege that this decision has been overturned, expunged, or

otherwise called into question, it is barred by the principle of

Heck v. Humphrey, 512 U.S. 477 (1994).     See id. at 486-87; see

also Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995) (holding

that Heck extends to parole revocation hearings).    Accordingly,

the dismissal of this action is affirmed.     See Sojourner T. v.

Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (this court can affirm a

district court's judgment on any grounds supported by the

summary-judgment record).

     AFFIRMED.